ORDER
PER CURIAM.
Movant appeals from the judgment dismissing his Rule 24.035 motion for post-conviction relief as untimely. He acknowledges that his motion was filed out of time because he did not file it within 90 days after he was delivered to the Missouri Department of Corrections. Rule 24.035(b). However, he challenges the constitutionality of the Rule 24.035 time requirements. The Missouri Supreme Court has held that the time limits in Rule 24.035 are constitutional and mandatory. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied sub nom. Walker v. Missouri, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989).
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s determination is not clearly erroneous. Rule 24.035(k); State v. Blankenship, 830 S.W.2d 1, 16 (Mo. banc 1992). An extended opinion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).